Exhibit 10.1

AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS AGREEMENT is entered into as of October 15, 2008, by and between
AHMED RUBAIE (the “Employee”) and ARIBA, INC., a Delaware corporation (the
“Company”).

WHEREAS the Employee and the Company entered into an Employment Agreement as of
July 21, 2008 (the “Employment Agreement”); and

WHEREAS the Employee and the Company wish to amend the Employment Agreement as
set forth below;

NOW, THEREFORE, it is hereby agreed that the Employment Agreement shall be
amended by inserting therein a new Section 4(c), which shall read as follows:

(c) Reimbursement of Lease Payments. On or before October 31, 2008, the Company
shall reimburse the Employee for all payments that he has made under the rental
agreement applicable to his home lease in Boston, including payments of rent,
security deposit, attorneys fees, broker and other miscellaneous fees plus the
lump sum payment releasing him from all further obligations under such agreement
(the “Lease Payments”). In no event shall Lease Payments in excess of the
aggregate amount of $232,000 be reimbursed under this Subsection (c). In
addition, the Company shall pay the Employee an amount calculated to provide him
with after-tax net proceeds equal to the incremental taxes, including the taxes
on such amount, that he is required to pay with respect to the reimbursement of
the Lease Payments (the “Tax Gross-Up”). For purposes of the preceding sentence,
the term “taxes” shall include all applicable federal, state and local income
and payroll taxes. The Tax Gross-Up shall be payable in two installments. The
first installment shall be payable when the withholding taxes are due with
respect to the reimbursement of the Lease Payments. It shall be in an amount
calculated to provide the Employee with after-tax net proceeds equal to the
aggregate withholding taxes (including the withholding taxes on such amount)
that the Company is required to pay with respect to the reimbursement of the
Lease Payments. The second installment shall be payable no later than April 10,
2009, unless a different date is mutually selected, and shall be equal to the
balance of the Tax Gross-Up. An independent accounting or tax preparation firm
selected by mutual agreement between the Employee and the Company shall
determine the amount of the Tax Gross-Up, and the Employee shall grant such firm
full access to his tax records and tax returns. The Employee shall be required
to repay all payments made by the Company under this Subsection (c) in the event
that he terminates his Employment at his own election prior to July 21, 2009.
Such repayment shall be made on or before his last day of Employment.



--------------------------------------------------------------------------------

All remaining provisions of the Employment Agreement shall remain in effect
without change.

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

/s/ Ahmed Rubaie Ahmed Rubaie ARIBA, INC. By   /s/ Robert M. Calderoni Title:  
CEO

 

2